           Case 1:19-vv-01044-UNJ Document 30 Filed 04/27/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1044V
                                          UNPUBLISHED


    LEE ANN WELLERRITTER,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: March 25, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      Petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On July 18, 2019, Lee Ann Wellerritter filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that her receipt of an influenza (“flu”) vaccine on
October 1, 2018 caused her to develop a left shoulder injury related to vaccine
administration (SIRVA). Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On January 19, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On March 25, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $61,607.11,
representing $60,000.00 for her pain and suffering and $1,607.11 for her past

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01044-UNJ Document 30 Filed 04/27/21 Page 2 of 5



unreimbursable expenses. Proffer at 1-2. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $61,607.11, representing $60,000.00 for pain and suffering and
$1,607.11 for actual unreimbursable expenses in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         Case 1:19-vv-01044-UNJ Document 30 Filed 04/27/21 Page 3 of 5




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*****************************
                            *
LEE ANN WELLERRITTER,       *
                            *
              Petitioner,   *
                            *
v.                          *                               No. 19-1044V (ECF)
                            *                               CHIEF SPECIAL MASTER
                            *                               BRIAN H. CORCORAN
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 18, 2019, Lee Ann Wellerritter (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a left Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza vaccine on October 1, 2018. Petition at 1. On January 19, 2021, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a SIRVA Table injury, and on that

same date, the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 20; ECF No. 21.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $60,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.



                                                1
            Case 1:19-vv-01044-UNJ Document 30 Filed 04/27/21 Page 4 of 5




       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,607.11. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $61,607.11, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Lee Ann Wellerritter:                        $61,607.11

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Acting Deputy Director
                                              Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
        Case 1:19-vv-01044-UNJ Document 30 Filed 04/27/21 Page 5 of 5




                                   DARRYL R. WISHARD
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   /s/ DHAIRYA D. JANI
                                   DHAIRYA D. JANI
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Torts Branch, Civil Division
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 616-4356
                                   Email: Dhairya.Jani@usdoj.gov

Dated: March 24, 2021




                                      3
